
	

113 S1050 IS: Coast Guard STRONG Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1050
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Ms. Collins (for
			 herself, Mrs. McCaskill,
			 Mr. Blunt, Mr.
			 Blumenthal, Ms. Murkowski,
			 Mr. Begich, Mr.
			 Cochran, Mr. Johanns,
			 Ms. Ayotte, Mrs. Gillibrand, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend title 10, United States Code, to ensure the
		  issuance of regulations applicable to the Coast Guard regarding consideration
		  of a request for a permanent change of station or unit transfer submitted by a
		  member of the Coast Guard who is the victim of a sexual
		  assault.
	
	
		1.Short titleThis Act may be cited as the
			 Coast Guard STRONG
			 Act.
		2.Issuance of
			 regulations applicable to the Coast Guard regarding consideration of request
			 for permanent change of station or unit transfer by victim of sexual
			 assaultSection 673(b) of
			 title 10, United States Code, is amended by striking The Secretaries of
			 the military departments and inserting The Secretary
			 concerned.
		
